Appeal from an order of the Supreme Court, Onondaga County (John C. Cherundolo, J.), entered February 6, 2008. The order, insofar as appealed from, directed defendant Safety-Kleen Systems, Inc. to provide discovery responses to plaintiffs.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on December 23, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Martoche, Smith, Green and Gorski, JJ.